         Case 2:20-cv-00765-GAM Document 10 Filed 06/22/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



KIESHA SHORTER,                                   :
                             Plaintiff,           :
                                                  :              CIVIL ACTION
                      v.                          :              No. 20-765
                                                  :
PRINCETON RESOURCE ASSOCIATES,                    :
INC., et al.,                                     :
                   Defendants.                    :


                                          ORDER

       This 22nd day of June, 2020, for the reasons stated in the accompanying Memorandum, it

is hereby ORDERED that Defendants’ Motion to Dismiss, ECF 3, is GRANTED. Plaintiff’s

claims are dismissed without prejudice.

                                                  s/Gerald Austin McHugh
                                                  United States District Judge
